DETAILED ACTION
The papers submitted on 26 April 2022, amending ¶ 39-40 of the specification, are acknowledged.
Amendments to the Specification
	Newly amended added ¶ 39-40 recites:
[00039] Where R = CH3(CH2)nCOOH and in this case n = [[18]] 16 which is stearic acid.
[00040] Similarly, CBD is reacted with liquid saturated fatty acids such as stearic acid (n=[[18]] 16), the following reaction is obtained: 
Support is present at parent ¶ 33-35, however the original ¶ 33 recites “R = (CH2)nCH3” with an amendment dated 12 January 2022 reciting “R = CH3(CH2)nCOOH”. This appears to be an improper new matter issue in the parent as the amendment to original ¶ 33 was made after Abandonment, dated 04 January 2022, and has been not entered.
Objections to the Specification
The amendment filed 22 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“[00039] Where R = CH3(CH2)nCOOH and in this case n = [[18]] 16 which is stearic acid.”
“[00040] Similarly, CBD is reacted with liquid saturated fatty acids such as stearic acid (n=[[18]] 16), the following reaction is obtained:”
Additionally, the specification discusses several chemical reactions that do not appear to be possible and are therefore objected to:
At ¶ 37 C21H30O2, which is assumed to be the chemical formula for Δ9 THC having the structure (1):

    PNG
    media_image1.png
    130
    250
    media_image1.png
    Greyscale
 (1),
is reacted with CH3(CH2)16COOH, which is assumed to be the saturated fatty acid, stearic acid, to produce C41H65O2 and H2O. However the stoichiometric ratios are not balanced, the reactants have 39 carbon, 66 hydrogen, and 4 oxygen while the products have 41 carbon, 67 hydrogen, and 3 oxygen. How is this possible? The structure of the resulting reaction is proposed to be (2):

    PNG
    media_image2.png
    204
    395
    media_image2.png
    Greyscale
(2),
where R = CH3(CH2)nCOOH, n = 16 for stearic acid. However, one would expect an ester created at the location of the alcohol when reacting with stearic acid to have the formula (2) where R = (CH2)16--CH3 which has 39 carbons as expected by the stoichiometry, rather than the 41 proposed by Applicant. Applicant’s proposed reaction suggests that the ω carbon of the fatty acid would react with the alcohol rather than the carboxyl carbon, this is contrary to conventional esterification and is not enabled by the present disclosure.
Further, at ¶ 41 C21H-30O2, which is assumed to be CBD having the structure (3):

    PNG
    media_image3.png
    138
    238
    media_image3.png
    Greyscale
(3),
is reacted with 2 moles of CH3(CH2)16COOH, which is assumed to be the saturated fatty acid, stearic acid, to produce C61H106O2 and 2 H2O. However the stoichiometric ratios are not balanced, the reactants have 61 carbon, 110 hydrogen, and 6 oxygen while the products have 61 carbon, 110 hydrogen, and 4 oxygen. How is this possible? The structure of the resulting reaction is proposed to be (4):

    PNG
    media_image4.png
    218
    265
    media_image4.png
    Greyscale
(4),
this clearly has 4 oxygen. Additionally, as discussed when R = CH3(CH2)nCOOH, n = 16, the ligand is not stearic acid and one would expect that a conventional esterification of (3) with stearic acid to result in R = (CH2)16--CH3. Applicant’s reaction is not enabled.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the final rejection, claim 1 recites, “wherein R is a long-chain hydrocarbon that has the formula of CH3(CH2)nCOOH where n is a non-zero even integer number,” and is not supported by the originally filed disclosure.

Further, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed composition is not enabled. Applicant has not presented sufficient evidence to suggest that the claimed structures: 

    PNG
    media_image2.png
    204
    395
    media_image2.png
    Greyscale
(2), 
    PNG
    media_image4.png
    218
    265
    media_image4.png
    Greyscale
(4),

where R = CH3(CH2)nCOOH, n = 16 for stearic acid.
As discussed above, the disclosure states, formula (2) is formed from a reaction of Δ9 THC  with stearic acid and that formula (4) is formed from a reaction of CBD with stearic acid.
The amount of experimentation required to provide the claimed composition is undue for the following (see MPEP 2164.01(a)):
The claims broadly claim that such compositions are provided but do not discuss the manner in which the composition is created. In particular the specification does not discuss how the ω carbon of the fatty acid could be preferentially reacted over the carboxyl carbon; 
The invention is concerned with orally disintegrable formulas containing the claimed composition;
The prior art to Peet et al (US 2017/0362195 A1) discusses conventional reactions with both Δ9 THC and CBD state of the prior art (¶ 6-9, 98). Turner et al. (Constituents of Cannabis sativa L. XVII. A review of the natural Constituents) further discusses that stearic acid is naturally present in Cannabis sativa (p. 44);
The skilled artisan would be aware of this prior art chemistry and would also expect the compounds to behave as conventional organics;
Organic chemistry in general is well understood, in particular esterification reactions are predictability in the art;
The inventor has not provided additional information or evidence to explain or suggest the reaction with the ω carbon.
No working examples are provided; and 
Therefore the quantity of experimentation needed create the claimed composition is undue based on the content of the disclosure.

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. It appears that an error was made in the amendment to ¶ 33 of the parent specification dated 12 January 2022 which is the source of the objections and 35 U.S.C. 112 rejections. In formulas (2) and (4) as originally, filed 

    PNG
    media_image2.png
    204
    395
    media_image2.png
    Greyscale
(2), 
    PNG
    media_image4.png
    218
    265
    media_image4.png
    Greyscale
(4),
The ester portion of the stearic acid ligand is present, therefore the R group cannot be expressed as a carboxylic acid, R = CH3(CH2)nCOOH, n = 16 for stearic acid. It must be expressed as the carbon chain C17H35 or CH3(CH2)n, n = 16. It is not a matter of algebraically trivial stoichiometry, rather the issues indicate a lack of enablement to the underlying organic chemistry. 
The previous indication of allowable subject matter was with respect to the prior art, which does not teach or suggest compounds (2) or (4) as claimed, with R = CH3(CH2)nCOOH,
n = a non-zero even integer number. However, because the claimed subject matter was not originally filed and there is a question of enablement they are not patentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742